IN THE COURT OF APPEALS OF TENNESSEE



FRANK L. WILLIAMS,                 )C/A NO. 03A01-9605-CH-00175
                                   )
          Plaintiff-Appellant,     )
                                   )
                                   )
                                                   FILED
v.                                 )
                                   )              April 29, 1997
                                   )
SUGAR COVE LIMITED PARTNERSHIP and )            Cecil Crowson, Jr.
SUGAR COVE DEVELOPMENT CO., INC., )             Appellate C ourt Clerk
                                   )
          Defendants,              )APPEAL AS OF RIGHT FROM THE
                                   )MONROE COUNTY CHANCERY COURT
and                                )
                                   )
HAROLD WILSON, HARVEY BRANAM,      )
THERON R. STONE, JAMES P. LEE,     )
WALTER B. LUMSDEN, JR., VAN R.     )
MICHAEL, HAY, MORRIS & SUTTON      )
CONSTRUCTION CO., a partnership,   )
JOE L. DIAZ, MICHAEL C. LITTLE,    )
S. HARRIS LOVINGOOD, LOU L.        )
LOVINGOOD, and CHARLES E. RIDENOUR,)
                                   )HONORABLE WILLIAM E. LANTRIP,
          Defendants-Appellees.    )CHANCELLOR, By Interchange




For Appellant:                        For Appellees Wilson, Branam,
                                        Stone, and Lumsden:
  CLIFFORD E. WILSON
  Madisonville, Tennessee               WILLIAM E. HOWE
                                        Howe & Lee
                                        Sweetwater, Tennessee

                                      For Appellee James P. Lee:

                                        PETER ALLIMAN
                                        White, Carson & Alliman
                                        Madisonville, Tennessee

                                      For Appellee Van R. Michael:

                                        VAN R. MICHAEL, Pro Se
                                        Sweetwater, Tennessee

                                      For Appellee Hay, Morris &
                                        & Sutton Construction Co.:

                                        WILLIAM P. BIDDLE, III
                                        Higgins, Biddle, Chester
                                        & Trew, LLP
                                        Athens, Tennessee

                                  1
                               For Appellee Joe L. Diaz and
                                 and Michael C. Little:

                                JOHN CARSON III
                                White, Carson & Alliman
                                Madisonville, Tennessee

                               For Appellees S. Harris
                                 Lovingood and Lou L. Lovingood:

                                J. LEWIS KINNARD
                                Madisonville, Tennessee

                               For Appellee Charles E. Ridenour:

                                ANDREW CRAIG TROUTMAN
                                O’Neil, Parker & Williamson
                                Knoxville, Tennessee




                        OPINION




AFFIRMED AND REMANDED                              Susano, J.




                           2
          In this case, the plaintiff seeks to pursue a

“supplemental complaint” filed by him three years after he was

granted complete relief against the original defendants, by way

of a final judgment entered on July 8, 1991.   The trial court

dismissed the supplemental complaint, and the plaintiff appealed.

We affirm.



          On May 7, 1991, the plaintiff filed a complaint in this

proceeding against Sugar Cove Limited Partnership and Sugar Cove

Development Company, Inc., the latter being a Tennessee

corporation and the general partner of the limited partnership.

On July 8, 1991, the trial court entered a judgment against the

limited partnership and its general partner for $29,162.72, which

was the exact relief sought in the original complaint.    With the

passage of time, that judgment became final.



          Almost three years later, on June 30, 1994, the

plaintiff filed a motion in this proceeding seeking permission to

file a supplemental complaint, which pleading was attached as an

exhibit to the motion.   The motion was granted by order entered

July 15, 1994.   Thereafter, each of the eleven individuals and

one entity added to the proceeding by the supplemental complaint

filed a motion to dismiss and/or for summary judgment.



          On December 8, 1995, the trial court entered an order

granting the defendants’ motions and dismissing the supplemental

complaint.   The court found that:




                                 3
          Rule 15 of the Rules of Civil Procedure does
          not permit the plaintiff to file an amended
          complaint after a judgment has become final.



The trial court found that the “supplemental complaints add[ed]

new defendants and causes of action to [the] already concluded

and final judgment.”   As an alternative basis for dismissing the

supplemental complaint, the trial court found that it “fail[ed]

to state a cause of action with respect to each of the

defendants.”



          The plaintiff argues on this appeal that the filing of

a supplemental complaint in this proceeding is authorized by

T.C.A. § 26-4-101, which provides in pertinent part as follows:



          (a) The creditor whose execution has been
          returned unsatisfied, in whole or in part,
          may proceed in the court granting the
          judgment, or may file a complaint in a court
          of general jurisdiction against the defendant
          in the execution and any other person, to
          compel the discovery of any property,
          including stocks, choses in action or money
          due such defendant, or the defendant’s
          interest in property held in trust for the
          defendant, except when the trust has been
          created by, or the property so held in trust
          has proceeded from, some person other than
          the defendant, and the trust is declared by a
          deed, trust agreement or duly probated will
          containing spendthrift provisions which apply
          to such defendant.

                            *    *    *

          (c) As used in this section, the defendant’s
          “interest in property” held in a trust
          created by the defendant, or in a trust where
          the property so held in trust has proceeded
          from the defendant, means the maximum amount
          which the trustee under the terms of the
          trust could pay to such defendant or apply
          for such defendant’s benefit.




                                 4
We disagree.    T.C.A. § 26-4-101 is limited by its terms to a

complaint that seeks “to compel the discovery of” property of the

defendants as to whom the plaintiff is a “creditor.”      The

supplemental complaint in this case has nothing to do with

“discovery”; rather, it is an assertion of new causes of action

as to defendants other than the two defendants against whom the

plaintiff had, three years earlier, obtained a judgment.        It

seeks money judgments against the new defendants; a finding that

certain of the new defendants are general partners of the limited

partnership and liable for the partnership’s judgment; a finding

that certain deeds are fraudulent conveyances that should be set

aside; and other related relief.       The terms of T.C.A. § 26-4-101

thus do not apply to the supplemental complaint in this case.



            The plaintiff also relies upon Rule 15.04,

Tenn.R.Civ.P., which provides as follows:



            Upon motion of a party the court may, upon
            reasonable notice and upon such terms as are
            just, permit the party to serve a
            supplemental pleading setting forth
            transactions or occurrences or events which
            have happened since the date of the pleading
            sought to be supplemented. Permission may be
            granted even though the original pleading is
            defective in its statement of a claim for
            relief or defense. If the court deems it
            advisable that the adverse party plead to the
            supplemental pleading, it shall so order,
            specifying the time therefor.



We hold, as did the trial court, that Rule 15.04 is not

applicable to the supplemental complaint in this case.      That rule

pertains to a pleader’s attempt to supplement a pre-existing

pleading.    Implicit in the rule is the requirement that there has


                                   5
to be a pleading to be supplemented.    In this case, the only

pleading to which Rule 15.04 might be applicable is the original

complaint; but that pleading has been converted into a judgment--

and a final one at that.   Once the judgment was final, there was

no pleading that could be supplemented.



          Finally, the appellant relies on Woods v. Fields, 798
S.W.2d 239 (Tenn.App. 1990) to support his argument that the

supplemental complaint was properly filed in this case.     Woods is

inapposite.   It simply reaffirmed the holding in Fred’s Finance

Co. v. Fred’s of Dyersburg, Inc., 741 S.W.2d 903 (Tenn.App.

1987), that permissive joinder of claims under Rule 20.01,

Tenn.R.Civ.P. is appropriate if the claims sought to be joined in

a single proceeding are “reasonably related.”     Woods, 798 S.W.2d

at 242.   The court in Woods pointed out that “[a]bsolute identity

of all events [is] not necessary.”     Id.   Woods permitted, in a

single proceeding, the joinder of a claim for paternity for

purposes of intestate succession under T.C.A. § 31-2-105 with the

plaintiff’s suit to impose a constructive trust on funds received

for the wrongful death of her natural father.



           Our response to the plaintiff’s Woods argument is the

same as our reply to his Rule 15.04 argument.      There is no

pending claim in this case to which the plaintiff’s supplemental

complaint can be joined.   The claim that had been pending prior

to July 8, 1991, matured into a judgment on that date.



           We find and hold that there is no authority for the

filing of the plaintiff’s supplemental complaint and that the

                                 6
trial court was correct in so holding.   We do not find it

necessary or appropriate to reach the trial court’s alternative

holding that the supplemental complaint fails to state a cause of

action as to each of the defendants.



          The trial court did not abuse its discretion in

dismissing the supplemental complaint.   See Welch v. Thuan, 882
S.W.2d 792 (Tenn.App. 1994).



          The judgment of the trial court is affirmed with costs

on appeal being taxed against the appellant and his surety.   This

case is remanded to the trial court for the collection of costs

assessed below.



                                    __________________________
                                    Charles D. Susano, Jr., J.


CONCUR:



________________________
Houston M. Goddard, P.J.



________________________
Don T. McMurray, J.




                                7